
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1546
		IN THE HOUSE OF REPRESENTATIVES
		
			July 21, 2010
			Mr. Inslee (for
			 himself, Mr. Larsen of Washington,
			 Mr. Baird,
			 Mr. Barrow,
			 Mr. Blumenauer,
			 Mr. Braley of Iowa,
			 Ms. Castor of Florida,
			 Mr. Cohen,
			 Mr. Connolly of Virginia,
			 Mr. Dicks,
			 Mr. Dingell,
			 Mr. Doyle,
			 Mr. Farr, Mr. Grijalva, Mr.
			 Hastings of Washington, Mr.
			 Heinrich, Ms. Norton,
			 Ms. Jackson Lee of Texas,
			 Mr. Kind, Mr. King of New York,
			 Mr. Klein of Florida,
			 Mr. Langevin,
			 Ms. Zoe Lofgren of California,
			 Mr. Matheson,
			 Ms. McCollum,
			 Mr. McDermott,
			 Mr. McGovern,
			 Mrs. McMorris Rodgers,
			 Mr. Melancon,
			 Mr. Moran of Virginia,
			 Mr. Ortiz,
			 Mr. Owens,
			 Mr. Quigley,
			 Mr. Reichert,
			 Mr. Rothman of New Jersey,
			 Mr. Ruppersberger,
			 Mr. Ryan of Ohio,
			 Ms. Linda T. Sánchez of California,
			 Ms. Schakowsky,
			 Mr. Shuler,
			 Mr. Sires,
			 Mr. Smith of Washington,
			 Mr. Snyder,
			 Mr. Spratt,
			 Mr. Stark,
			 Ms. Sutton,
			 Mr. Van Hollen,
			 Mr. Waxman,
			 Mr. Welch, and
			 Mr. Wilson of South Carolina)
			 submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Congratulating the Washington Stealth for
		  winning the National Lacrosse League Championship.
	
	
		Whereas, on May 15, 2010, the Washington Stealth defeated
			 Toronto Rock 15 to 11 in the National Lacrosse League Championship in Everett,
			 Washington;
		Whereas the Stealth franchise won the Western Division
			 during the regular season with a NLL-best 11 and 5 record, capturing the
			 Western Divisional Championship by defeating the Edmonton Rush;
		Whereas the 2010 National Lacrosse League Championship
			 game was sold out and 8,609 people watched the game at the Comcast Arena in
			 Everett, Washington;
		Whereas this was the Washington Stealth’s first season in
			 Everett, Washington, after spending 6 seasons in San Jose, California;
		Whereas Washington Stealth led the National Lacrosse
			 League in goal-scoring with 211 goals in 16 regular season games;
		Whereas team member Lewis Ratcliff was the league’s top
			 goal-scorer with 46 goals and earned the Championship Game MVP honors after
			 scoring 5 goals during the championship game;
		Whereas David Takata, President of Washington Stealth, has
			 been named the National Lacrosse League’s Executive of the Year;
		Whereas Chris Hall, Head Coach of Washington Stealth, has
			 been named the National Lacrosse League’s Coach of the Year;
		Whereas Forwards Lewis Ratcliff and Rhys Duch have earned
			 the honor of Second Team All-Pro;
		Whereas Defenseman Matt Beers earned the honor of
			 All-Rookie Team;
		Whereas Lacrosse is the Nation's fastest growing
			 sport;
		Whereas the National Lacrosse League has 11 teams
			 throughout North America;
		Whereas the National Lacrosse League’s West Division
			 includes the Washington Stealth, Colorado Mammoth, Minnesota Swarm, Edmonton
			 Rush, and Calgary Roughnecks;
		Whereas the National Lacrosse League’s East Division
			 includes the Toronto Rock, Boston Blazers, Rochester Knighthawks, Buffalo
			 Bandits, Orlando Titans, and Philadelphia Wings;
		Whereas 2010 marked the National Lacrosse League's 24th
			 season; and
		Whereas over 1,000,000 fans enter the doors of the
			 National Lacrosse League arenas on a yearly basis: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)congratulates the Washington Stealth for
			 winning the National Lacrosse League Championship; and
			(2)recognizes the
			 achievements of the players, coaches, students, and support staff who were
			 instrumental in the victory.
			
